Electronically Filed
                                                         Supreme Court
                                                         SCPW-15-0000236
                                                         20-APR-2015
                                                         10:39 AM



                          SCPW-15-0000236

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


  KAIULA KALAWE ENGLISH and ROBIN WAINUHEA DUDOIT, Petitioners,

                                 vs.

     THE HONORABLE JOSEPH E. CARDOZA, JUDGE OF THE CIRCUIT
COURT OF THE SECOND CIRCUIT, STATE OF HAWAI#I, Respondent Judge,

                                 and

                   STATE OF HAWAI#I, Respondent.


                        ORIGINAL PROCEEDING
           (CR. NO. 14-1-0819(3); CR. NO. 14-1-0820(3))

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of Petitioners Kaiula Kalawe English
and Robin Wainuhea Dudoit’s petition for a writ of mandamus,
filed on March 27, 2015, the documents attached thereto and
submitted in support thereof, and the record, it appears that
Petitioners fail to demonstrate that they have a clear and
indisputable right to have their criminal cases dismissed or that
the Respondent Judge committed a flagrant and manifest abuse of
discretion in denying the motions to dismiss.      Petitioners,
therefore, are not entitled to extraordinary relief.      See Kema v.
Gaddis, 91 Hawai#i 200, 204-05, 982 P.2d 334, 338-39 (1999) (a
writ of mandamus is an extraordinary remedy that will not issue
unless the petitioner demonstrates a clear and indisputable right
to relief and a lack of alternative means to redress adequately
the alleged wrong or obtain the requested action; where a court
has discretion to act, mandamus will not lie to interfere with or
control the exercise of that discretion, even when the judge has
acted erroneously, unless the judge has exceeded his or her
jurisdiction, has committed a flagrant and manifest abuse of
discretion, or has refused to act on a subject properly before
the court under circumstances in which he or she has a legal duty
to act).   Accordingly,
           IT IS HEREBY ORDERED that the petition for a writ of
mandamus is denied.
           DATED: Honolulu, Hawai#i, April 20, 2015.
                               /s/ Mark E. Recktenwald
                               /s/ Paula A. Nakayama
                               /s/ Sabrina S. McKenna
                               /s/ Richard W. Pollack
                               /s/ Michael D. Wilson




                                 2